—In an action to recover damages for medical malpractice, etc., the defendant Booth Memorial Medical Center appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), entered January 8, 1992, as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it, and the defendant Sheldon Kaftén separately appeals from so much of the same order as denied his cross motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the appellants’ contentions, we find that their respective motion and cross motion for summary judgment were properly denied. The expert’s affidavit submitted by the plaintiffs in opposition to the motion and cross motion was sufficient to raise triable issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Akerman v City of New York, 198 AD2d 391). Rosenblatt, J. P., Miller, Copertino and Goldstein, JJ., concur.